UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2148




In re: CLAUDE WENDELL BELLAMY,



                Petitioner.



                On Petition for a Writ of Mandamus.
                        (7:99-cr-00049-F-1)


Submitted:   November 13, 2012              Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Claude Wendell Bellamy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude      Wendell   Bellamy    petitions      for    a    writ   of

mandamus, seeking an order directing the district court to act

on his August 13, 2012 motion.               Our review of the district

court’s docket reveals that the district court denied the motion

on September 4, 2012.           Accordingly, because the district court

has   recently   decided    Bellamy’s      motion,    we   deny   the   mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We    dispense   with    oral   argument    because   the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2